Title: From George Washington to John Jay, 3 June 1779
From: Washington, George
To: Jay, John


        
          Sir
          Morris Town [N.J.] June 3: 1779 9 oClock P.M.
        
        Since I had the Honor of addressing Your Excellency this morning, I received the inclosed papers, by which You will perceive that the Troops & fleet lately employed in Chesepeak bay have returned to New York. I have not received any advices respecting the Enemy since those transmitted in the morning. I have the Honor to be with sentiments of the most perfect respect & esteem Yr Excellency’s Most Obed. sert
        
          Go: Washington
        
      